Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20        PageID.3138    Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 GERALD ACKERMAN and
 MARK SHAYKIN,

             Plaintiffs,
                                               Civil Case No. 13-14137
 v.                                            Honorable Linda V. Parker

 HEIDI WASHINGTON,

           Defendant.
 _________________________/

  OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR STAY
      PENDING APPEAL [ECF NO. 267] AND DENYING AS MOOT
          PLAINTIFFS’ MOTION TO STRIKE [ECF NO. 269]

       Plaintiffs filed this class action lawsuit on September 27, 2013, asserting that

 the vegan diet they receive as Michigan Department of Corrections (“MDOC”)

 prisoners approved for a religious (kosher) diet violates their First Amendment

 rights and their rights under the Religious Land Use and Institutionalized Persons

 Act (“RLUIPA”). Plaintiffs claim that their sincere religious beliefs require them

 to consume kosher meat and dairy on the Sabbath and four Jewish holidays (“meat

 and dairy claim”) and that the vegan diet is not kosher due to cross-contamination

 (“cross contamination claim”).

       The parties settled Plaintiffs’ “cross-contamination claim” (Settlement

 Agreement, ECF No. 213) and the Court entered a final order approving the
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20        PageID.3139    Page 2 of 10




 settlement on January 29, 2020. (Op. & Order, ECF No. 241.) Plaintiffs’ “meat

 and dairy claim” proceeded to a trial before the Court. On January 30, 2020, the

 Court entered a decision finding in favor of Plaintiffs and against Defendant on

 that claim. (Bench Op., ECF No. 243.) A Judgment was entered February 27,

 2020. (ECF No. 251.)

        Defendant thereafter filed a notice of appeal (No. 264) and now seeks an

 order staying the Court’s decision on the meat and dairy claim pending appeal.

 (ECF No. 267.) If the Court declines to issue a stay pending appeal, Defendant

 alternatively requests a sixty-day stay in light of the global novel coronavirus

 (COVID-19) pandemic. In support of this latter request, Defendant offers the

 affidavit of the director of MDOC’s Food Service Management and Support Team,

 Kevin J. Weissenborn. (Aff., ECF No. 267-1.) Plaintiffs have filed an opposition

 to Defendant’s motion (Resp., ECF No. 274), as well as a motion to strike Mr.

 Weissenborn’s affidavit. (Mot., ECF No. 269.) Defendant subsequently filed a

 notice withdrawing its request for a sixty-day stay (ECF No. 281), rendering Mr.

 Weissenborn’s affidavit immaterial and therefore mooting Plaintiffs’ motion to

 strike it.

                                    Applicable Standard

        The Sixth Circuit Court of Appeals has identified four factors that should be

 considered when deciding whether a stay pending appeal should issue:

                                           2
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20         PageID.3140     Page 3 of 10




              1) the likelihood that the party seeking the stay will
              prevail on the merits of the appeal; 2) the likelihood that
              the moving party will be irreparably harmed absent a
              stay; 3) the prospect that others will be harmed if the
              court grants the stay; and 4) the public interest in
              granting the stay.

 Mich. Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150,

 153 (6th Cir. 191). “These factors are not prerequisites that must be met, but are

 interrelated considerations that must be balanced together.” Id. at 153.

             Defendant’s Likelihood of Succeeding on the Merits on Appeal

       With respect to this first factor, “ ‘[t]he probability of success that must be

 demonstrated is inversely proportional to the amount of irreparable injury [the

 movant] will suffer absent the stay.’ ” A. Philip Randolph Inst. v. Husted, 907 F.3d

 913, 918 (6th Cir. 2018) (quoting Mich. Coalition, 945 F.2d at 153). Nevertheless,

 the movant must always show “ ‘more than the mere ‘possibility’ of success on the

 merits.’ ” Id. (quoting Mich. Coalition, 945 F.2d at 153) (quoting Mason Cty.

 Med. Ass’n v. Knebel, 563 F.2d 256, 261 n.4 (6th Cir. 1977)). The movant always

 is required to show, at the least, “ ‘serious questions going to the merits.’ ” Id.

 (quoting Mich. Coalition, 945 F.2d at 154) (additional quotation marks and

 citations omitted).

       Defendant maintains that she is likely to prevail on appeal because the Court

 failed to articulate the proper “substantial burden” standard, erred in finding that

 Plaintiffs’ religious beliefs are substantially burdened, and failed to give due
                                            3
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20        PageID.3141     Page 4 of 10




 consideration to MDOC’s compelling interests “in the orderly administration of

 inmate meals and the potential cost and logistical concerns associated with

 modifications to its ‘universal’ vegan diet to accommodate all 28 of MDOC’s

 recognized religions.” (Def.’s Br. in Supp. of Mot. at 5-6, ECF No. 267 at Pg ID

 2761-62.)

       First, Defendant faults the Court for relying solely upon the Supreme

 Court’s decision in Holt v. Hobbs, 574 U.S. 352, 361 (2015), when defining a

 substantial burden. Defendant argues that “[t]his is a very broad definition” and

 that the Court failed to consider Sixth Circuit precedent. Defendant further

 argues—as it did in its proposed conclusions of law following the bench trial—that

 the Court should have utilized the substantial burden standard the Sixth Circuit

 employs in RLUIPA land use cases.

       Defendant will not likely convince the Sixth Circuit Court of Appeals that

 this Court erred in its substantial burden analysis. The Court did quote Holt’s

 substantial burden “definition” as one example of how a governmental action or

 policy substantially burdens a plaintiff’s sincerely held religious beliefs. But the

 Court also concluded that MDOC’s policy of serving a vegan diet “completely

 precludes [Plaintiffs] from consuming kosher meat and dairy on the occasions

 when their religion commands it[,]” and that the availability of kosher meat and

 dairy items at the commissary store did not alleviate the burden. (Op. and Order at

                                           4
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20        PageID.3142    Page 5 of 10




 23, ECF No. 243 at Pg ID 2531.) This was consistent with Sixth Circuit precedent

 cited elsewhere in the bench opinion. See, e.g., Haight v. Thompson, 763 F.3d 554,

 565 (6th Cir. 2014) (explaining that prison officials place a substantial burden on a

 prisoner’s sincerely held religious beliefs when they “place substantial burden on

 an adherent to modify his behavior and to violate his beliefs” or “ ‘effectively bar’

 his sincere faith-based conduct”) (internal citations omitted).

       The Court maintains, for the reasons set forth in its bench opinion, that the

 availability of kosher meat and dairy items through the commissary does not

 alleviate the substantial burden on Class members. Even if Jones v. Carter, 915

 F.3d 1147 (7th Cir. 2019), is distinguishable because the cost of purchasing

 commissary items was higher there than for the Class here, Defendant has never

 addressed Plaintiffs’ additional reasons for why commissary purchases do not

 satisfy the dictates of their religious beliefs. For example, the uncontroverted

 evidence is that prison policies prohibit inmates from bringing items purchased

 from the commissary into the chow hall, yet Jewish law requires Plaintiffs to

 consume meat and dairy items as part of their Sabbath or holiday meal. (10/4/19

 Trial Tr. at 101, ECF No. 233 at Pg ID 2396.) Moreover, as the Seventh Circuit

 reasoned in Jones, Supreme Court precedent suggests that courts should not

 inquire deeply into a plaintiff’s ability to pay when conducting the substantial

 burden analysis. 915 F.3d at 1151.

                                           5
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20          PageID.3143    Page 6 of 10




       Next, at trial, the only compelling interests Defendant identified were

 MDOC’s “compelling governmental interests in the costly and orderly

 administration of prisoner meals.” (Def.’s Closing Br. at 3, ECF No. 210 at Pg ID

 2232.) Yet, the only evidence Defendant presented in support of those interests

 was Mr. Weissenborn’s estimations of the additional cost of providing the Class

 kosher meat products at dinner on the Sabbath and four holidays. The Court does

 not find it likely that its analysis of that evidence will be disturbed on appeal.

       Defendant presented no evidence at trial to support additional administrative

 burdens (e.g. the costs of rolling out new guidelines for implementing meals,

 training staff on how to serve the foods), nor does she do so now. See Lovelace v.

 Lee, 472 F.3d 174, 190 (4th Cir. 2006) (“Given the superficial nature of the

 defendant’s explanation, we cannot at this stage conclude that the asserted interest

 is compelling as a matter of law.”). But even so, many of those administrative

 burdens can be alleviated if Defendant chooses to purchase pre-packaged kosher

 meat items through an outside vendor rather than preparing the meals within

 MDOC facilities. Notably, the cost figures Defendant presented at trial were for

 purchasing pre-packaged meals from an outside vendor.

       In light of Sixth Circuit precedent, see, e.g., Haight, 763 F.3d at 562, the

 Court finds little need to address Defendant’s repeated argument that the decision

 on Plaintiffs’ meat and dairy claim opens the door for requests from inmates of

                                            6
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20         PageID.3144     Page 7 of 10




 other religious faiths. The Court is not persuaded by the decisions from outside

 this Circuit that Defendant cites when arguing that “the denial of religious meals is

 consistent with the compelling governmental interest in expending limited

 resources prudently.” (Def.’s Br. at 13-14, ECF No. 267 at Pg ID 2769-2771.)

 Such a blanket statement is inconsistent with the Supreme Court’s and Sixth

 Circuit’s case-by-case analysis of RLUIPA claims, weighing the specific burden

 on the plaintiff(s) against the demonstrated impact on the government’s interest(s).

       For the above reasons, Defendant fails to show “ ‘more than the mere

 ‘possibility’ of success on the merits [on appeal].’ ”

                      Irreparable Harm to Defendant Absent a Stay

       Three factors are relevant when evaluating the harm absent a stay: “(1) the

 substantiality of the injury alleged; (2) the likelihood of its occurrence; and (3) the

 adequacy of the proof provided.” Mich. Coalition, 945 F.2d at 154 (citing Ohio ex

 rel. Celebrezze v. Nuclear Regulatory Comm’n, 812 F.2d 288, 290 (6th Cir. 1987)).

 “Mere injuries, however substantial, in terms of money, time and energy

 necessarily expended in the absence of a stay, are not enough.” Id. The alleged

 harm “must be both certain and immediate, rather than speculative or theoretical.”

 Id. (citing Wis. Gas Co. v. Fed. Regulatory Comm’n, 758 F.2d 669, 674 (D.C. Cir.

 1985)).




                                            7
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20        PageID.3145    Page 8 of 10




       Defendant acknowledges that costs alone cannot constitute irreparable harm.

 (Def.’s Br. at 16, ECF No. 267 at Pg ID 2772 (citing Mich. Coalition, 945 F.2d at

 154).) Defendant therefore argues that MDOC “will also have to roll out new

 guidelines for implementing the meals, allocate separate spaces for storing kosher

 meat, and new training on how to serve the foods.” (Id.) These simply describe

 injuries in terms of money, time and energy, however. In any event, while the

 appeal is pending, MDOC can avoid these injuries by obtaining prepackaged

 kosher meat entrees from an outside vendor.

       Defendant also relies again on the flood gates that will open if it provides

 specific meal requests here. As already indicated, however, this asserted harm is

 unpersuasive.

                      Irreparable Harm to Plaintiffs and the Class

       Defendant maintains that Plaintiffs will not be substantially injured by a stay

 as they are receiving kosher vegan meals “that comply with their religious and

 nutritional requirements on a daily basis.” (Def.’s Br. at 17, ECF No. 267 at Pg ID

 2773.) Defendant also argues that “Plaintiffs clearly have the financial ability to

 purchase their own meat and dairy items” and requiring them to do so causes “only

 the slightest harm.” (Id.)

       First, this Court already has found that MDOC’s kosher vegan meals do not

 satisfy Plaintiffs’ religious requirements, as they do not allow Plaintiffs to consume

                                           8
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20          PageID.3146   Page 9 of 10




 meat and dairy on the Sabbath and four religious holidays. Second, this Court also

 has already found that even if Class members could afford the kosher meat and

 dairy items from the commissary, this would not satisfy their religious beliefs

 because the items do not constitute a “meal” and cannot be consumed in the chow

 hall. Thus, the harm a stay poses to Plaintiffs and the Class is that they will

 continue to be precluded from exercising their sincerely held religious beliefs. The

 Court cannot find this harm to be “slight.”

                                         The Public Interest

       Defendant maintains that “[a]ny time taxpayer’s dollars are allocated, the

 public interest favors avoiding unnecessary expenditures.” (Def.’s Br. at 18, ECF

 No. 267 at Pg ID 2774.) Defendant also argues:

              The public interest has an additional interest in a stay
              because of the current pandemic … Any unnecessary
              expenditure of government resources or manhours,
              especially that result in unnecessary human contact
              weighs heavily against public interest and may do so for
              the foreseeable future.

 (Id.) Defendant’s argument is too vague, however, to evaluate whether the injury

 is substantial, likely, or avoidable.

       In any event, there is the opposing argument that “ ‘it is always in the public

 interest to prevent the violation of a party’s constitutional rights.’ ” Connection

 Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998) (quoting G&V Lounge, Inc.

 v. Mich. Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir. 1994). The Sixth
                                              9
Case 4:13-cv-14137-LVP-MJH ECF No. 295 filed 06/16/20         PageID.3147    Page 10 of 10




  Circuit has repeatedly found that “ ‘the public as a whole has a significant interest

  in … protection of First Amendment liberties’ ”. Libertarian Party of Ohio v.

  Husted, 751 F.3d 403, 412 (6th Cir. 2014) (quoting Dayton Area Visually Impaired

  Persons, Inc. v. Fisher, 70 F.3d 1474, 1490 (6th Cir. 1995)); see also Jones v.

  Caruso, 569 F.3d 258, 278 (6th Cir. 2009) (quoting Dayton Area, 70 F.3d at 1490).

                                          Conclusion

        In short, the Court finds that the relevant factors weigh in favor of denying

  Defendant’s request for a stay pending appeal.

        Accordingly,

        IT IS ORDERED that Defendant’s Motion to Stay Pending Appeal or, in

  the Alternative, for a Sixty-Day Stay (ECF No. 267) is DENIED.

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike (ECF No.

  269) is DENIED AS MOOT.

        IT IS SO ORDERED.
                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

   Dated: June 16, 2020




                                            10
